Exhibit January 29, 2010 The Board of Directors Dome Ventures Corporation Suite 2220 – 885 West Georgia Street Vancouver, BC V6C 3E8 Re:Form S-4 Registration Statement Ladies and Gentlemen: We have acted as Canadian legal counsel to Dome Ventures Corporation, a Delaware corporation (“Dome”), in connection with the proposed merger (the “Merger”) with Metalline Mining Delaware,Inc. (“Merger Sub”), a Delaware corporation and a direct wholly owned subsidiary of Metalline Mining Company (“Metalline”) pursuant to and in accordance with the Agreement and Plan of Merger and Reorganization dated as of December4, 2009 (the “Merger Agreement”).This opinion is being delivered in connection with the filing of the registration statement on FormS-4 (the “Registration Statement”) filed on or about January28, 2010 by Metalline with the Securities and Exchange Commission under Securities Act of 1933, as amended, relating to the proposed Merger pursuant to the Merger Agreement and to which this opinion appears as an exhibit. For purposes of the opinion set forth below, we have reviewed and relied upon (i) the Merger Agreement, (ii) the Registration Statement, and (iii) such other documents, records and instruments as we have deemed necessary or appropriate as a basis for our opinion.In addition, in rendering our opinion, we have relied upon certain representations, warranties and certifications made by
